UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6999



In Re:   TERRENCE ARNEZ DANIELS,




                                                          Petitioner.



             On Petition for Writ of Error Coram Nobis.
                        (5:01-cr-00736-CMC-2)


Submitted:   September 22, 2006           Decided:   October 18, 2006


Before WILKINSON, WILLIAMS, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Terrence Arnez Daniels, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Terrence Arnez Daniels petitions for a writ of error

coram nobis, seeking an evidentiary hearing to consider his claims

of   ineffective       assistance    of     counsel   and    unconstitutional

sentencing enhancements.       A writ of error coram nobis pursuant to

28 U.S.C. § 1651 (2000) can be used to vacate a conviction when

there is a fundamental error resulting in conviction, and no other

means of relief is available.             See United States v. Morgan, 346

U.S. 502, 509-11 (1954); United States v. Mandel, 862 F.2d 1067,

1074-75 (4th Cir. 1988).       But see Carlisle v. United States, 517

U.S. 416, 429 (1996) (noting “it is difficult to conceive of a

situation in a federal criminal case today where a writ of coram

nobis would be necessary or appropriate.”).               The remedy is also

limited to petitioners who are no longer in custody pursuant to

their conviction.       See Carlisle, 517 U.S. at 429.

              Our review of the petition leads us to conclude that

Daniels failed to establish that his conviction is invalid, or that

he is no longer in custody pursuant to his conviction, and he is

therefore not entitled to coram nobis relief.                 Accordingly, we

grant Daniels’ motion to proceed in forma pauperis, grant his

motion to file an oversized brief, and deny the petition for a writ

of error coram nobis.       We dispense with oral argument because the

facts   and    legal   contentions    are    adequately     presented   in   the




                                     - 2 -
materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                          PETITION DENIED




                                   - 3 -